Citation Nr: 1602691	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-47 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F.C.



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran served on active duty from December 1951 to December 1953.  He passed away in May 2010.  The Appellant is the Veteran's surviving spouse and    has been found to be eligible as a substituted claimant in the Veteran's appeal.  

In April 2015 the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In conjunction with the hearing, the Appellant submitted new evidence, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent evidence indicates that the Veteran's CAD is secondary to the Veteran's service-connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for CAD secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be granted for disability that is proximately due to or       the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that the Veteran was diagnosed with CAD before his death.  The Appellant contends that the Veteran's PTSD caused his CAD.  After reviewing the evidence of record, the Board finds that service connection is warranted.

The record reflects that the Veteran sought treatment for combat fatigue and combat-related stress beginning in 1954.  The Veteran suffered heart attacks in 1983, 1986, and 1994.  In June 1995, the Veteran was enrolled in the VA healthcare system for psychiatric care.  In 1998, the Veteran underwent a 2-way coronary artery bypass and in April 2005, he had a pacemaker and defibrillator implanted.  The Veteran has also been treated for PTSD through the VA Medical Center (VAMC) and Community Based Outpatient Clinic (CBOC).  Taking this history into account, the psychiatrist who treated the Veteran at the CBOC opined that it is as least as likely as not that the Veteran's CAD has been aggravated by his combat-related PTSD.

The record also contains other medical opinions in favor of the claim.  A private cardiologist who had treated the Veteran since 1996 opined that it is more likely than not that the Veteran's PTSD contributed to his CAD, myocardial infarctions, and exacerbations of his heart condition with triggering of arrhythmia under emotional stress.  She noted that the release of stress hormones provokes an inflammatory reaction which can accelerate atherosclerosis, cause constriction       of blood vessels, trigger rhythm disturbances, raise blood pressure and resting heart rate, and increase myocardial work.  The Veteran's private general practitioner also opined that PTSD was a large contributing factor in the worsening of the Veteran's heart condition and severely aggravated his health.  

In December 2009, a VA physician reviewed the Veteran's claims file.  The physician noted that while there is a medical relationship between stress and heart disease, there is no consensus from medical experts that PTSD causes or aggravates heart disease.  Given the lack of expert consensus, he opined that the Veteran's heart disease is not secondary to or aggravated by PTSD.  

The Board also notes the Appellant's testimony that the Veteran was stressed and experienced nightmares after leaving service.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The opinion of the VA physician did not take into account the Veteran's symptomatology and treatment history.  Therefore, the Board finds it to have less probative value.  In contrast, the VA psychiatrist, private cardiologist, and private general practitioner treated the Veteran over significant periods of time and were familiar with his medical profile.  The cardiologist, in particular, provided a detailed rationale for her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Therefore, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's CAD was proximately due to or       aggravated by his PTSD.  Accordingly, the benefit of the doubt rule will be applied, and service connection for CAD as secondary to PTSD is granted.  38 U.S.C.A.      §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

ORDER

Entitlement to service connection for coronary artery disease as secondary to service-connected posttraumatic stress disorder is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


